SHARPE, J.
'That which is set out in the transcript-as a bill of exceptions purports to have been signed as such after the time fixed by law for the adjournment of the term of court at which the case was tried, and the record contains neither an order of the court nor an agreement extending the time'for signing the bill. This court is not authorized to consider as a bill of exceptions a writing which does not affirmatively appear to have been authenticated in accordance with the statutes and rules of court as found in the Code.— § 615, et seq., Rule 30; Bryant v. State, 36 Ala. 270; Powell v. Sturdevant, 85 Ala. 243; Beal v. State, 99 Ala. 234; 1 Brick. Dig., 245.
No matters being assigned as error except those which lack support for want of a proper bill of exceptions, the judgment must be affirmed. ' 1